Citation Nr: 1449467	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-29 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1979 to June 1983, and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  After the Veteran submitted additional evidence, the RO readjudicated the matter and continued the denial of service connection for bilateral hearing loss in an October 2010 rating decision.

In November 2013, the Board remanded the matter for additional development, including a new VA examination and medical opinion, after finding the March 2010 VA medical opinion to be inadequate.  The Board remanded the matter again in May 2014 after finding the subsequent December 2013 VA medical opinion to be inadequate.  Following completion of the additional development instructed by the December 2013 Board remand, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the December 2013 Board remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran has a current bilateral hearing loss disability for VA compensation purposes.

3.  Symptoms of bilateral hearing loss were not "chronic" in service.

4.  Symptoms of bilateral hearing loss have not been "continuous" since service separation.

5.  The current bilateral hearing loss disorder did not manifest to a compensable degree within one year following separation from service.
6.  The Veteran's bilateral hearing loss disorder is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In an April 2009 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letter included provisions for disability ratings and for the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in July 2010, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.

Following the December 2013 Board remand, VA examined the Veteran's hearing in June 2014.  The VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, performed the pertinent hearing tests, and provided the requested opinion with supporting rationale.  Accordingly, the Board finds that the June 2014 VA examination report and medical opinion are adequate and that no further medical examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  
	
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.



Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Sensorineural hearing loss (as "other organic disease of the nervous system") is considered by VA to be a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis for Hearing Loss

The Veteran asserts that a current hearing loss disorder is related to his duties in service.  Specifically, the Veteran contends that service as a cannon crewman included exposure to hazardous noise that caused the current hearing loss disorder.  See November 2011 VA Form 9.

Initially, the Board finds that the Veteran sustained acoustic trauma in service.  The DD Form 214 lists the Veteran's military occupational specialty (MOS) as cannon crewmember.  Veterans Benefits Administration (VBA) Fast Letter 10-35 recognizes the MOS of cannon crewmember as entailing a high probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  The Board finds that the Veteran's competent lay account of being exposed to hazardous noise while performing cannon crewmember duties is consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Layno, 6 Vet. App. 465; Caluza, 7 Vet. App. 498.  For these reasons, the Board finds that there was in-service acoustic trauma.

The Board next finds that the Veteran has a current bilateral hearing loss disability for VA compensation purposes.  The June 2014 VA examination report reflects puretone thresholds, in decibels (dB), as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
15
20
30
30
30
LEFT
20
20
35
35
35

These audiometric results do not establish a current bilateral hearing loss disability that meets the standards of 38 C.F.R. § 3.385; however, the VA examination report also shows speech recognition scores of 68 percent in both ears using the Maryland CNC word list.  As both ears demonstrate speech recognition below 94 percent using the Maryland CNC word list, the Veteran has a current bilateral hearing loss disability that meets the 38 C.F.R. § 3.385 criteria.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that symptoms of bilateral hearing loss were chronic in service.  The Veteran has not asserted, and the record does not otherwise reflect, that symptoms of bilateral hearing loss were chronic in service, or even that symptoms of bilateral hearing loss began in service.  The Veteran denied current hearing loss or a history of hearing loss on the March 1991 report of medical history provided at service separation.  Audiological testing in service revealed hearing within normal limits on all three occasions.  See Hensley, 5 Vet. App. at 157 (citing medical treatise to indicate that threshold levels above 20 dB indicate some degree of hearing loss that is outside the normal range).  The audiological results were as follows:


      July 1985

HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
20
10
5
5
5
LEFT
20
15
10
10
10

      August 1989

HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
X
15
5
10
15
LEFT
X
15
5
10
5

      March 1991 - Service Separation

HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
10
15
5
15
15

While several puretone thresholds fluctuated during service, there was no indication of hearing loss outside of normal limits at any time for any frequency.  See id.  This evidence weighs against finding that symptoms of bilateral hearing loss were chronic in service.  See id. at 159.  Given these audiometric testing results and the absence of any assertion from the Veteran - either during service or at the current time - that hearing loss symptoms were present in service, the Board finds that symptoms of bilateral hearing were not chronic in service.

The Board next finds that the weight of the lay and medical evidence is against finding that symptoms of bilateral hearing loss have been continuous since service separation.  The Veteran has not asserted, and the record does not otherwise reflect, that symptoms of bilateral hearing loss have been present since service separation in April 1991.  Private treatment records spanning from 1991 to 1999 do not include any complaints, symptoms, or treatment for a hearing loss disorder.  The first instance of a complaint, symptom, or treatment for a hearing loss disorder in VA treatment records is from April 2009.  At that time, the Veteran reported hearing difficulty; however, the VA medical clinician indicated that there was no hearing impairment.  For these reasons, the Board finds that symptoms of bilateral hearing loss have not been continuous since service separation in April 1991.

In this context, the Board also finds that the bilateral hearing loss disorder did not manifest to a compensable degree within one year following separation from service.  As noted above, the first complaint of hearing loss was in April 2009, approximately 18 years after service separation in April 1991.  Thus, the weight of the evidence is against finding that bilateral hearing loss manifested to a compensable degree within one year of service separation to warrant presumptive service connection.

As the evidence shows no chronic symptoms of a bilateral hearing loss disability in service, continuous symptoms of a bilateral hearing loss disability after service separation, or manifestation of a bilateral hearing loss disability within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the weight of the evidence is against finding that the bilateral hearing loss disability is related to noise exposure in service.  See 38 C.F.R. § 3.303(d); Hensley at 159.  The June 2014 VA examiner opined that neither the right nor the left ear hearing loss disorder is as likely as not caused by or a result of an event in military service.  The VA examiner cited to an Institute of Medicine (IOM) report indicating that there was an "insufficient scientific basis to conclude that based on [IOM's] current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was 'unlikely'."  The VA examiner explained that there is an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Although the VA examiner did not elaborate on the particular facts of hearing loss onset for the Veteran, the record indicates that a bilateral hearing loss disorder did not manifest until many years after noise exposure in service.  The record includes two additional VA medical opinions from March 2010 and December 2013; however, as the Board previously found those opinions to be inadequate, neither opinion has been weighed by the Board in determining whether the current bilateral hearing loss disorder is related to service.

To the extent that the Veteran has related the current bilateral hearing loss disorder to hazardous noise exposure in service, the evidence does not demonstrate that the Veteran has the knowledge, training, or experience necessary to render a competent medical opinion regarding the etiology of a bilateral hearing loss disability that was first indicated years after service.  See Kahana, v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the facts and circumstances of this case, a competent medical opinion requires a detailed understanding of the organic process of hearing loss, the impact of other noise exposure after service, and knowledge of how the aging process may affect hearing.  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of bilateral hearing loss are not afforded any probative weight.

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the current bilateral hearing loss disorder is related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


